[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT             FILED
                                                        U.S. COURT OF APPEALS
                              _________________________   ELEVENTH CIRCUIT
                                                              OCT 23, 2006
                                                           THOMAS K. KAHN
                                     No. 05-16102
                                                                CLERK
                              _________________________

                          D.C. Docket No. 04-02939-CV-HS-E

LAURA CLEMONS,

                                                            Plaintiff-Appellant,

                                             versus

ALABAMA DEPARTMENT OF
HUMAN RESOURCES, Child Support Division,
WILLIAM FULLER, Former Commissioner,
in his official and individual capacity,
PAGE WALLEY, in his official capacity,

                                                            Defendants-Appellees.

                                   ___________________

                       Appeal from the United States District Court
                          for the Northern District of Alabama
                                _____________________

                                     (October 23, 2006)

Before CARNES and MARCUS, Circuit Judges, and JORDAN,* District Judge.

       *
         Honorable Adalberto J. Jordan, United States District Judge for the Southern District of
Florida, sitting by designation.
PER CURIAM:

      In deciding to enter summary judgment in favor of the defendant on the

Title VII retaliation claim, the district court applied our circuit law requiring that

the plaintiff establish an adverse employment action as an element of such a claim.

Since then the Supreme Court has issued its decision in Burlington Northern &

Santa Fe v. White, 126 S.Ct. 2405 (2006), which changes the law that must be

applied in this circuit. Without implying how the issue should be decided, we

think it best to allow the district court in the first instance to address the Title VII

retaliation claim in light of the Burlington Northern decision.

      Accordingly, the judgment in this case is VACATED in its entirety and the

case is REMANDED with instructions that the district court should reconsider its

decision of the Title VII retaliation claim in light of Burlington Northern & Santa

Fe v. White, 126 S.Ct. 2405 (2006).




                                            2